DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which have been placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/22/2019 is being considered by the examiner.
Claim Objections
Claims 1 and 11 are objected to because of the following informalities: 
Regarding claim 1, line 9: “a detection circuit includes” should read “a detection circuit comprising”, “a detection circuit which includes”, or otherwise be corrected.
Regarding claim 11, line 13: “a detection circuit includes” should read “a detection circuit comprising”, “a detection circuit which includes”, or otherwise be corrected.Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6, 13-14, 16-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Murashmia (US 20070261488 A1) in view of Kuroda et al. (US 10921347 B2).Regarding claim 1:Murashima teaches a circuit device comprising:
a detection signal terminal (FIG. 2 - terminal to which ISP / ISM is fed) to which a detection signal from a vibrator (FIG. 2 - 10) is input; 
a digital signal terminal (FIG. 19 - terminal to/from which DDA is fed) that performs at least one of an input and an output of a digital signal; 
a signal generation circuit (FIG. 19 - 92) that generates, based on the digital signal, an offset signal (FIG. 19 - VA; [0231]-[0232]) for reducing offset of the detection signal; and 
a detection circuit includes 
an amplification circuit (FIG. 2 - 70; FIG. 19 - 94) which amplifies the detection signal and performs addition processing of a signal which is obtained by amplifying the detection signal, and the offset reduction signal and 
a synchronization detection circuit (FIG. 2 - 100; FIG. 19 - 100) which performs detection processing for an output signal of the amplification circuit, and 
the detection circuit detects a physical quantity signal (FIG. 2 - VSQ; [0104]-[0105]) based on an output signal of the synchronization detection circuitMurashima fails to explicitly teach:
the offset reduction signal is a noise reduction signalKuroda teaches:
the offset reduction signal may be a noise reduction signal (Col. 4, Lines 49-67)
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the offset reduction signal of Murashima to reduce noise, as taught by Kuroda, to reduce noise of the signal sent to the synchronous detection circuit.
Regarding claim 2:Murashima and Kuroda teach all the limitations of claim 1, as mentioned above.Murashima also teaches:
wherein the amplification circuit includes 
a first amplifier circuit (FIG. 2 - 70) that amplifies the detection signal and outputs the amplified detection signal as a first output signal, and 
a second amplifier circuit (FIG. 19 - 94 / OPE) that amplifies the first output signal and adds the noise reduction signal
     The examiner notes that the claimed “noise reduction signal” is met upon combination of Murashima and Kuroda, as set forth in the claim 1 rejection above.
Regarding claim 6:Murashima and Kuroda teach all the limitations of claim 1, as mentioned above.Murashima also teaches:
wherein the signal generation circuit includes an attenuation circuit that attenuates a signal level of the digital signal and outputs the attenuated signal as the noise reduction signal ([0233])
Regarding claim 13:Murashima and Kuroda teach all the limitations of claim 1, as mentioned above.As set forth in the claim 1 rejection above, Murashima and Kuroda teach:
a physical quantity measurement device (Murashima - [0104]) comprising: the circuit device according to claim 1 (see claim 1 rejection above); and the vibrator (Murashima FIG. 2 - 10)
Regarding claim 14:Murashima and Kuroda teach all the limitations of claim 2, as mentioned above.As set forth in the claim 2 rejection above, Murashima and Kuroda teach:
a physical quantity measurement device (Murashima - [0104]) comprising: the circuit device according to claim 2 (see claim 2 rejection above); and the vibrator (Murashima FIG. 2 - 10)
Regarding claim 16:Murashima and Kuroda teach all the limitations of claim 1, as mentioned above.As set forth in the claim 1 rejection above, Murashima and Kuroda teach:
an electronic apparatus (Murashima - [0104]) comprising: the circuit device according to claim 1 (see claim 1 rejection above)
Regarding claim 17:Murashima and Kuroda teach all the limitations of claim 2, as mentioned above.As set forth in the claim 2 rejection above, Murashima and Kuroda teach:
an electronic apparatus (Murashima - [0104]) comprising: the circuit device according to claim 2 (see claim 2 rejection above)
Regarding claim 19:Murashima and Kuroda teach all the limitations of claim 1, as mentioned above.As set forth in the claim 1 rejection above, Murashima and Kuroda teach:
a vehicle (e.g. Murashima - [0003], [0102]) comprising: the circuit device according to claim 1 (see claim 1 rejection above)
Regarding claim 20:Murashima and Kuroda teach all the limitations of claim 2, as mentioned above.As set forth in the claim 2 rejection above, Murashima and Kuroda teach:
a vehicle (e.g. Murashima - [0003], [0102]) comprising: the circuit device according to claim 2 (see claim 2 rejection above)

Claims 3, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Murashmia (US 20070261488 A1) in view of Kuroda et al. (US 10921347 B2) and further in view of Waters et al. (US 20160341762 A1).Regarding claim 3:Murashima and Kuroda teach all the limitations of claim 2, as mentioned above.Murashima also teaches
wherein the detection signal includes a first detection signal (FIG. 2 - ISP) and a second detection signal (FIG. 2 - ISM), and
wherein the second amplifier circuit (FIG. 19 - 94 / OPE) amplifies the first output signal and adds the noise reduction signal (also see claim 1 rejection above regarding “the noise reduction signal”)
Murashima fails to teach:
wherein the first amplifier circuit amplifies the first detection signal and the second detection signal and outputs a first signal and a second signal having a differential signal relationship as the first output signal
Waters teaches:
wherein the first amplifier circuit (FIG. 7 - 712; FIG. 16 - 1610; FIG. 18 - 1810) amplifies the first detection signal and the second detection signal and outputs a first signal (FIG. 7 - top output of 712; FIG. 16 - 1612; FIG. 18 - 1812) and a second signal (FIG. 7 - bottom output of 712; FIG. 16 - 1613; FIG. 18 - 1813) having a differential signal relationship as the first output signal
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the double output (fully) differential amplifier of Waters instead of the single output differential amplifier of Murashima as they are art-recognized equivalent structures for the amplification of differential detection signals. Inertial sensors may output differential detection signals S+ and S- which correspond to the inertial sensing signals (e.g. Murashima - FIG. 2 “ISP” and “ISM”; Kuroda - FIG. 1 “SX+” and “SX-”). One of ordinary skill in the art would recognize 
Regarding claim 15:Murashima, Kuroda, and Waters teach all the limitations of claim 3, as mentioned above.As set forth in the claim 3 rejection above, Murashima, Kuroda, and Waters teach:
a physical quantity measurement device (Murashima - [0104]) comprising: the circuit device according to claim 3 (see claim 3 rejection above); and the vibrator (Murashima FIG. 2 - 10)
Regarding claim 18:Murashima, Kuroda, and Waters teach all the limitations of claim 3, as mentioned above.As set forth in the claim 3 rejection above, Murashima, Kuroda, and Waters teach:
an electronic apparatus (Murashima - [0104]) comprising: the circuit device according to claim 3 (see claim 3 rejection above)

Claims 8 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Murashmia (US 20070261488 A1) in view of Kuroda et al. (US 10921347 B2) and further in view of Kanai et al. (US 20100071466 A1).Regarding claim 8:Murashima and Kuroda teach all the limitations of claim 6, as mentioned above.Murashima fails to teach
wherein the attenuation circuit is a resistance circuit in which a signal level of the digital signal is divided by a resistance voltage division and a voltage division ratio of the resistance voltage division is variableKanai teaches:
wherein the attenuation circuit is a resistance circuit in which a signal level of the digital signal is divided by a resistance voltage division and a voltage division ratio of the resistance voltage division is variable (FIGS. 4-5 and [0104]-[0113]; or, alternatively, FIG. 6 and [0114]-[0118])
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the offset compensation of Kanai instead of the offset compensation of Murashima as they are art-recognized equivalents for offset compensation.
Regarding claim 11:Murashima teaches a circuit device comprising:
a detection signal terminal (FIG. 2 - terminal to which ISP / ISM is fed) to which a detection signal from a vibrator (FIG. 2 - 10) is input; 
a signal generation circuit (FIG. 19 - 92) that generates, based on a signal, an offset reduction signal (FIG. 19 - VA; [0231]-[0232]) for reducing offset of the detection signal; and 
a detection circuit includes 
an amplification circuit (FIG. 2 - 70; FIG. 19 - 94) which amplifies the detection signal and performs addition processing of a signal which is obtained by amplifying the detection signal, and the offset reduction signal and 
a synchronization detection circuit (FIG. 2 - 100; FIG. 19 - 100) which performs detection processing for an output signal of the amplification circuit, and 
the detection circuit detects a physical quantity signal (FIG. 2 - VSQ; [0104]-[0105]) based on an output signal of the synchronization detection circuitMurashima fails to teach:
the offset reduction signal is a noise reduction signal
first to kth communication signal terminals that perform at least one of an input and an output of first to kth communication signals, k being an integer greater than or equal to 2; 
an interface circuit that performs interface processing, based on the first to kth communication signals;
Kuroda teaches:
the offset reduction signal is a noise reduction signal (Col. 4, Lines 49-67)
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the offset reduction signal of Murashima to reduce noise, as taught by Kuroda, to reduce noise of the signal sent to the synchronous detection circuit.Kanai teaches:
first to kth communication signal terminals (FIGS. 4-5) that perform at least one of an input and an output of first to kth communication signals, k being an integer greater than or equal to 2; an interface circuit (FIGS. 4-5 - 211) that performs interface processing, based on the first to kth communication signals; the signal generation circuit generates, based on the first to kth communication 
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the communication signal terminals and interface circuit of Kanai in the device of Murashima due to yield improved offset correction. 
Regarding claim 12:Murashima, Kuroda, and Kanai teach all the limitations of claim 11, as mentioned above.Murashima also teaches (FIG. 2):
wherein the detection circuit includes a low pass filter (110; [0084]) that performs low pass filter processing of an output signal of the synchronization detection circuit (100)Murashima fails to explicitly teach:
an A/D conversion circuit that performs an A/D conversion of an output signal of the low pass filter, and wherein the interface circuit outputs physical quantity data based on A/D conversion data of the A/D conversion circuit during the interface processingKanai teaches (FIG. 8):
an A/D conversion circuit (800) that performs an A/D conversion of an output signal of the low pass filter (700), and wherein the interface circuit outputs physical quantity data (“VT”) based on A/D conversion data of the A/D conversion circuit during the interface processing
.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Murashmia (US 20070261488 A1) in view of Kuroda et al. (US 10921347 B2) and further in view of Igarashi et al. (US 20120196555 A1).Regarding claim 9:Murashima and Kuroda teach all the limitations of claim 6, as mentioned above.Murashima fails to explicitly teach:
wherein the signal generation circuit includes a buffer circuit that buffers the digital signal and outputs the buffered digital signal to the attenuation circuit, and wherein the buffer circuit can switch between a first mode for outputting an inverted signal of the digital signal and a second mode for outputting a non-inverted signal of the digital signalIgarashi teaches:
wherein the signal generation circuit includes a buffer circuit that buffers the digital signal and outputs the buffered digital signal to the attenuation circuit, and wherein the buffer circuit can switch between a first mode for outputting an inverted signal of the digital signal and a second mode for outputting a non-inverted signal of the digital signal (e.g. [0038])
.

Allowable Subject Matter
Claims 4-5, 7, and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 4: The prior art, alone or in combination, fails to anticipate or render obvious a circuit device, wherein the second amplifier circuit includes an operational amplifier, a first input capacitor that is provided between a node to which the first signal is input and a first input node of the operational amplifier, a first feedback capacitor that is provided between the first input node and a first output node of the operational amplifier, a second input capacitor that is provided between a node to which the second signal is input and a second input node of the operational amplifier, a second feedback capacitor that is provided between the second input node and a second output node of the operational amplifier, and a capacitor circuit that is provided between a node to which the noise reduction signal is input, and the first input node or the second input node, in conjunction with the remaining claim limitations.
Regarding claim 5: This claim is allowable due to at least its dependency on claim 4.
Regarding claim 7: The prior art, alone or in combination, fails to anticipate or render obvious a circuit device wherein the attenuation circuit includes a first switch that is provided between a first node to which a power supply voltage is input and a second node, a variable capacitance circuit that is provided between the second node and a ground node, a second switch that is provided between the second node and a third node from which the noise reduction signal is output, a capacitor that is provided between the third node and the ground node, and a third switch that is provided between the third node and the ground node, and wherein, when the digital signal is at a first logic level, the first switch and the third switch are turned on and the second switch is turned off, and when the digital signal is at a second logic level, the first switch and the third switch are turned off and the second switch is turned on, in conjunction with the remaining claim limitations.
Regarding claim 10: The prior art, alone or in combination, fails to anticipate or render obvious a circuit device wherein the second amplifier circuit includes an operational amplifier, a first input capacitor that is provided between a node to which the first signal is input and a first input node of the operational amplifier, a first feedback capacitor that is provided between the first input node and a first output node of the operational amplifier, a second input capacitor that is provided between a node to which the second signal is input and a second input node of the operational amplifier, a second feedback capacitor that is .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Herbert Keith Roberts whose telephone number is (571)270-0428.  The examiner can normally be reached on 10a - 6p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571)272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856